 624DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 11,Bricklayers,Masons and Plasterers Interna-tional Union of America,AFL-CIOand Local 694,Laborers International Union of North America,AFL-CIOandSardaland Corporation and Local15024,United Steelworkersof America, AFL-CIO. Case 22-CD-294December29, 1976DECISION AND DETERMINATION OFDISPUTEduring the past 12 months, ICE purchased fromoutside the State of New Jersey goodsand materialsvaluedin excessof $50,000 which were delivered toitswarehouse facilities in New Jersey.Accordingly,we find that the Employer is anemployer withinthemeaningof Section 2(2) of theAct; it is engaged in commerce within the meaning ofSection2(6) and (7) of the Act; and it will effectuatethe policies of the Act to assert jurisdictionherein.II.THE LABORORGANIZATIONSBy CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHERThis is a proceeding pursuant to Section 10(k) oftheNational Labor Relations Act, as amended,pursuant to charges filed by Sardaland Corporation,the Employer, alleging that Local 11, Bricklayers,Masons and Plasterers International Union of Ameri-ca,AFL-CIO (herein called Bricklayers) and Local694, Laborers International Union of North America,AFL-CIO (herein called Laborers), violated Section8(b)(4)(D) of the Act.Pursuant to notice a hearing was held beforeHearing Officer Michael T. Fitzsimmons on August16, 1976. All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to present evidence bearing on the issues. TheEmployer and Steelworkers appeared at the hearing-Bricklayers and Laborers, although duly served withnotice of the hearing, did not appear at the hearingnor have they filed a statement of position.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.The Board has considered the entire record in thiscase and makes the following findings:I.THEBUSINESSOF THE EMPLOYERSardaland Corporation, the Employer, is a corpora-tion engaged in providing construction services. TheEmployer and Steelworkers stipulated, and we find,the following facts respecting the Employer's opera-tions. Inthe 2-month period preceding the hearing,the Employer provided construction services valuedin excessof $50,000 to various enterprises includingICE Associates. ICE Associates, a limited partnershiplocated in New Jersey, builds warehouses and alsoprovides warehouse services at four warehouse facili-ties inNew Jersey. In the conduct of its business227 NLRB No. 99The Employerand Steelworkers stipulated, and wefind, that Bricklayers,Laborers,and Steelworkers arelabor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEA.BackgroundOn June 1, 1976, the Employer entered into awritten contract with ICE Associates to construct themajor items of an industrial building. It beganperformance of the construction contract on June 14,1976, with six employees, all of whom were membersof Steelworkers. On that day the employees werepreparing to start pouring concrete. Pickets appearedat the jobsite on the morning of June 14. BricklayersBusinessAgent James Daley told the Employer'spresident, Yog Mahendroo, that the job should haveemployed Bricklayers members and that he was "notgoing to let this job go on" because it was being doneby Frasetto, a subcontractor who had a collective-bargaining agreement with Bricklayers.Mahendroodenied that Frasetto was involved and explained thatthe beginning phase of the work was to be performedby the Employer's employees and the Employer had acollective-bargainingagreementwith Steelworkers.Daley disputed this and Mahendroo then askedDaley to call the Employer's labor consultant. After atelephone conversation between Daley and the Em-ployer's labor consultant, Daley told Mahendroo thatthepicketingwould continue, that he did notrecognize Steelworkers right to the job, that he wouldgiveMahendroo the names of masonry contractorswho had collective-bargaining agreementswithBricklayers, and that the masonry work had to bedone by Bricklayersmembers.Thereafter, Bricklay-ers and Laborers continued picketing the jobsite.Later thesameday, President Mahendroo askedBricklayersBusinessAgent Daley and LaborersBusinessAgent Joseph D'Argenio, both of whomwere present at the worksite, to stop the picketing.They refused and both told Mahendroo that heshould use their unions' members and, if he did, therewould be no problems. Mahendroo insisted that he LOCAL 11,BRICKLAYERShad a binding collective-bargaining agreement withSteelworkers.Picketing continued from June 14, 1976, until aboutJuly 23.1 Some 8-16 individuals participated, carry-ing signsat times 2 and blocking the entrance to thejobsite.The Employer's president met with representativesof Bricklayers, Laborers, and- Steelworkers on June18, 1976. BricklayersBusinessAgent Daley askedMahendroo to sign an agreement that all masonsused on the job would be Bricklayers members.LaborersBusinessAgent D'Argenio made a similardemand with respect to laborers used on the job.Mahendroo proposed a mix of the contesting unions'members, but Daley and D'Argenio would not agreeto that proposal, and D'Argenio questioned theability of Steelworkers members to perform the workrequired.BricklayersBusinessRepresentative Daley present-ed a proposed agreement for the Employer to signwhich would bind the Employer to terms of a masteragreementexisting between designated Bricklayerslocalsand contractors' associations.Similarly,D'Argenio said that he had a contract but had notbrought it to the meeting. Daley said that he wouldgiveMahendroo a list of masonry contractors whowere parties to the Bricklayers agreement and, if theEmployer subcontracted to them, Bricklayers wouldnot picket. Either Daley or D'Argenio said that"there were occasions when they were asked by theNational Labor Relations, Board not to picket, andthey have continued," and that "we do not comply,and we may not comply with any directive ...."On July 7, 1976, the Regional Director for Region22, pursuant to Section 10(1) of the Act, filed apetition for injunctive relief with the United StatesDistrict Court -for the District of New Jersey. Brick-layers and Laborers entered into a stipulation, signedand approved by the district court judge on July 26,1976, in which the two unions agreed not to picket,threaten to picket, or threaten to coerce the Employerpending final disposition by the Board of the mattersinvolved herein.B.TheWork in DisputeThe work in dispute consists of constructing floorfootings and other preliminary masonry functions aswell as grading, staking, laying of steel reinforcement,and other laborers' functions at the Employer'sjobsite at 4-6 Just Road, Fairfield, New Jersey.iPicketing continued on days when theEmployer's employees were notworking.2The picket signs bore a legend to the{effectthat the general contractorwas not paying fair wages.625C.The Contentions of the PartiesThe Employer presented evidence to show that thedisputed work should be left as assigned to employeesrepresented by Steelworkers, and that this dispute isproperly before the Board because of Bricklayers andLaborers violation of Section 8(b)(4)(D) to compelassignment of the disputed work to their members.The Employer presented evidence on the factorsdiscussed herein in section III, E.Steelworkers appeared at the hearing and, while notmaking a separate statement on the record, apparent-ly continues to claim the disputed work. Bricklayersand Laborers did not appear at the hearing and theBoard has not been apprised of their position bywritten statement. They have not disclaimed thedisputed work.D.Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that: (1) There is reasonable causeto believe that Section 8(b)(4)(D) has been violated;and (2) the parties have not agreed upon a method forvoluntary adjustment of the dispute.The record shows that, after the Employer's assign-ment of the work to employees represented bySteelworkers, representatives of Bricklayers and La-borers made repeated demands upon the Employerthat the work be assigned to their members. Theyfurther engaged in picketing to force the Employer toreassign the work to their members. It was only aftertheGeneral Counsel sought injunctive relief thatBricklayers and Laborers agreed by written stipula-tion not to picket, threaten to picket, or threaten tocoerce the Employer. We find that reasonable causeexists to believe thatSection 8(b)(4)(D) has beenviolated.There is no showing of an independent method forvoluntary adjustment of disputes which is binding onall the parties herein. Accordingly, we shall proceedto determine the instant dispute.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergivingdue- consideration to all relevant factorsinvolved.33International Associationof Machinists, Lodge No. 1743, AFL-CIO (J. A.Jones Construction Company),135 NLRB 1402, 1410 (1962). 626DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Certifications and collective-bargainingagreementsNone of the Unions involved has been certified bythe Board as the collective-bargaining representativefor a unit of the Employer's employees. Therefore thisfactor does not support any claimant.Only Steelworkers has a collective-bargainingagreement with the Employer. United Steelworkers ofAmerica, and its Local 15024, entered into a collec-tive-bargaining agreement with the Employer effec-tive from January 31, 1976, until December 31, 1978,with an automatic renewal provision in the absenceof notice to terminate. Steelworkers also had acollective-bargaining agreement with the Employer'spredecessor.4The parties' current collective-bargaining agree-ment "applies to all phases of construction work andallied fields.' 15 The wage schedules annexed to theagreement include laborers' classifications in buildingconstructionwork.As Steelworkers collective-bar-gaining agreement with the Employer covers thework in dispute, the collective-bargaining factortends to support the award of work to employeesrepresented by Steelworkers.2.Company and industry practiceThe Employer utilized its own employees, repre-sented by Steelworkers, to perform the disputedwork. The Employer's hiring practice favors assign-ment of disputed work to employees represented bySteelworkers.While there is no specific evidence as to industrypractice,Mahendroo testified that some buildingconstruction is performed by employees who are notmembers of Bricklayers or Laborers.6 There is noshowing on this record as to Laborers representationof employees performing like work.? Therefore,evidence of area practice is inconclusive.3.Skills and experienceThe work involved herein does not require specialskills or training for proper performance. The work islargely physical and training, if any, occurs on thejob.Almost all of the Employer's employees haveextensive experience in the construction tasks m-4The Employer'spredecessor was a party to acollective-bargauungagreement with InternationalUnion of District No 50, Alliedand TechnicalWorkers of the United States and Canada,effective from June 30, 1972, toJune 29,1975.As recitedin an undated agreement, Steelworkers wassubstituted as the unionsignatoryto the original agreementby reason ofDistrictNo 50'smerger with Steelworkers and its goingout ofexistence onAugust 9, 1972 Asthe record shows that this Employer had no employeesbefore the commencement of the construction project descnbed herein,Steelworkerspre-1976collective-bargaining agreement with the Employer'spredecessor is not a factor favoring an award tothe Employer's employeesrepresented by Steelworkersvolvedherein.One has had 25 years' experience. Asecond has worked in the construction industry for 18years, and another for 8 years. Two other employeeshave had about 2 and 3 years' experience, respective-ly,in the work required. There is no testimonyrespecting the relative skills and experience of em-ployees represented by Bricklayers and Laborers.Because oftheEmployer's employees' extensiveexperience, this factor favors an award of the work tothese employees, represented by Steelworkers.4.Efficiency and economyUnder the Employer's collective-bargaining agree-ment with Steelworkers, all of the Employer's em-ployees perform work, including Steelworkers shopsteward.Under some Laborers and Bricklayersagreements,PresidentMahendroo testified, unionstewardssometimesare not engaged in the project'swork. It was not entirely clear from this testimonywhetherPresidentMahendroo meant that the Em-ployerwould therefore need to hire additionalemployees who could perform the work. We note thistestimony but do not consider it determinativebecause it is vague.Use of its own employees, however, gives theEmployer flexibilityin the assignmentof work.Because itsemployees, represented by Steelworkers,are multiskilled and some skills are needed for but ashort period during the day, the Employer canreassignany current employee to a variety of tasksduring thesameday. If the Employer were requiredto assign work to an employee skilled only in oneparticular trade, it would have to employ additionalpersonnelto perform the less skilled work. Thiswould be inefficientand uneconomical.Accordingly,we find that the factors of efficiency and economy ofoperations favor an award of the work to theemployeeswho are representedby Steelworkers.ConclusionsUpon the record as a whole, and after a fullconsideration of all relevant factors involved, weconclude that the employees who are represented bySteelworkers are entitled to perform the work indispute.We reach this conclusion based primarily onthe Employer's assignmentand preference, the collec-tive-bargaining relationship that exists between theSArt 1, sec. 1 7.6The factthat Bricklayers Business Representative Daley offered to givePresidentMahendroo the names of contractors with whom Bricklayers hasbargaining agreements implies that Bricklayers members working onconstruction projects of other employers may perform the disputed work7We take cognizance of other cases in which Laborers members haveperformed tasks similar to those performedby the Employer's employeesLocal 1191,Laborers'International Unionof North America, AFL-CIO (TheMorrisonCompany),209 NLRB 310 (1974) LOCAL 11,BRICKLAYERS627Employer and Steelworkers,and the fact that thecurrent work force can do the work and their longexperience in doing that type of work.Further, weparticularly note that use of the multiskilled employ-ees who comprise the Employer'swork force allowsfor more economical and efficient operations.DETERMINATION OF DISPUTEPursuant to Section 10(c) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardhereby makes the following Determination of Dis-pute:1.Employees of Sardaland Corporation who arerepresentedby Local 15024,United Steelworkers ofAmerica,AFL-CIO,are entitled to perform the workof constructing floor footings and other preliminarymasonry functions as well as grading,staking,layingof steel reinforcement,and other laborers'functionsat Sardaland Corporation's jobsite at 4-6 Just Road,Fairfield, New Jersey.2.Local11,Bricklayers,Masons and PlasterersInternationalUnion of America,AFL-CIO, andLocal 694,Laborers International Union of NorthAmerica,AFL-CIO, are not entitled by meansproscribed by Section 8(b)(4)(D)of the Act to forceor require the assignment of the above work, or anypart thereof,to their members or to employees theyrepresent.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local 11,Bricklayers,Masons and Plasterers International Union of Ameri-ca, AFL-CIO, and Local 694, Laborers InternationalUnion of North America, AFL-CIO, shall notify theRegional Director for Region 22, in writing,whetheror not they will refrain from forcing or requiring, bymeans proscribedby Section 8(b)(4)(D) of the Act,the assignment of the disputed work in a mannerinconsistent with this Determination.